Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the claim amendments filed on 3/4/2021. Claims 1-23 are currently amended while claims 24-25 are now cancelled. New claims 26-30 have been added.  1-23 and 26-30 are currently pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the latest claim amendments, the previously issued 101 rejections are now withdrawn.
Also in response to the cancellation of claims 24-25, the 112 rejections previously issued are now moot.
However, the indicated allowability of claims 1-15 is now also withdrawn in view of the newly discovered reference(s) to Roberts and Biran, respectively.  Rejections based on the newly cited reference(s) follow.
The claim amendments filed on 3/4/2021 are substantial and significant and have been applied to all of the claimed invention. In particular, “sled” is now a general “device” and the “managed by the compute sled” feature has been removed from the independent claims. As such, the previously noted allowance of certain claims is being vacated.  An updated search highlights the existence of “accelerator devices” within networks.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US Patent No: 10,447,273) in view of Biran et al (US Patent No: 10,175,991), hereafter referred to as Roberts and Biran, respectively.

With regard to claims 1, 9, 16, and 26, Roberts teaches through Biran, a compute device comprising: a compute engine; a network interface controller to communicate with a remote accelerator of an accelerator device over a network, wherein the network interface controller includes a local accelerator (Roberts teaches how a network adapter (i.e. network interface controller) is communicatively connected to FPGA controllers, the FPGA controllers can serve as accelerators; see Figure 2 and column 2, lines 20-43 and column 9, lines 7-12, Roberts), wherein the network interface controller is to: 

receive a function to accelerate from the compute engine (Roberts teaches how each FPGA device includes a number of macro components, these macro components can be used for granular FPGA resource allocation for implementing accelerator functions. The macro components can be allocated for requests; see column 2, lines 44-57, Roberts); 

obtain network telemetry data indicative of a level of bandwidth saturation of the network (Roberts teaches storing operating metrics including for network traffic volume; see column 13, lines 54-67, Roberts); 

(Roberts teaches the system implementing additional accelerators upon noticing an increase in network traffic; see column 15, lines 27-30 and 46-52, Roberts); 

determine, in response to a determination to accelerate the function, whether to offload (see Biran for offloading) the function to the remote accelerator of the accelerator device based on the network telemetry data (Roberts explains how a computing system can have local and standalone (i.e. remote) macro schedulers, the macro schedulers implement the accelerator functions; see column 5, lines 23-35 and column 2, lines 44-57, Roberts. The local macro schedulers perform functions with respect to the FPGA devices in which they reside; see column 5, lines 23-35 and Figure 2, Roberts. For FPGA devices that do not have macro schedulers or more powerful macro schedulers are needed, the standalone (remote) macro scheduler can be relied upon; see column 5, lines 36-61, Roberts); 

and assign, in response a determination not to offload (see Biran for offloading) the function to the remote accelerator, the function to the local accelerator (Roberts explains how a computing system can have local and standalone (i.e. remote) macro schedulers, the macro schedulers implement the accelerator functions; see column 5, lines 23-35 and column 2, lines 44-57, Roberts. The local macro schedulers perform functions with respect to the FPGA devices in which they reside; see column 5, lines 23-35 and Figure 2, Roberts).

While Roberts teaches the utilization of local and standalone (i.e. remote) accelerators, Roberts does not explicitly cite offloading a function to an accelerator. In the same field of endeavor, Biran also teaches the use of accelerators; see column 1, lines 10-15, Biran. In particular, Biran explains how computational tasks/functions can be offloaded to dedicated devices that are optimized for specific task execution; see column 2, lines 43-46, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Roberts to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran. 


With regards to claims 2, 10, 17, and 27, Roberts teaches through Biran, the compute device wherein the network telemetry data is indicative of a level of bandwidth saturation of (i) the network interface controller of the compute device or (ii) a network interface controller of the accelerator device (see traffic monitor and traffic volume; see column 9, lines 39-43, Roberts).  

With regards to claims 3, 11, 18, and 28, Roberts teaches through Biran, the compute device wherein the network interface controller is further to determine requirements of the function, wherein the requirements define parameters to be satisfied during execution of the function, and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the requirements of the function (Biran teaches offloading tasks/function and how attributes are submitted with the assignment; see column 4, lines 61 – column 5, line 6, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Roberts to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran).  

With regards to claims 4, 19, and 29, Roberts teaches through Biran, the compute device wherein to determine the requirements of the function comprises to determine whether the function requires memory coherency, and Application No.: 15/942,101Examiner: Azizul Choudhury Attorney Docket No.: AA4906-USArt Unit: 2456 2Attorney Docket No.: AA4906-US wherein to assign the function to the local accelerator comprises to assign the function to the local accelerator in response to a determination that the function requires memory coherency (Biran supports task/function offloading and utilizes coherent interconnects with the memory; see Figure 3 and column 4, lines 20-23, Biran. Offloading to remote devices and accelerators that are optimized to perform the specific tasks to allow for significant increase in computational capacity; see column 2, lines 43 – column 3, line 14, Biran. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Biran, with those of Roberts to allow for a significant increase in computational capacity; see column 2, lines 53-56, Biran).  

With regard to claims 5, 12, and 20, Roberts teaches through Bran, the compute device wherein the network interface controller is further to determine a resource usage of the compute device wherein the resource usage is indicative of a level of usage of resources of the compute device, and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the compute device (Roberts teaches allocating to available resources for accelerator implementation; see column 2, lines 39-43, Roberts. Accelerator resources can be local and hence within the compute device).

With regards to claims 6, 13, and 21, Roberts teaches through Biran, the compute device wherein the network interface controller is further to determine a resource usage of the accelerator device, wherein the resource usage is indicative of a level of usage of resources of the accelerator device and wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the accelerator device (Roberts teaches allocating to available resources for accelerator implementation; see column 2, lines 39-43, Roberts).  

With regards to claims 7, 14, and 22, Roberts teaches through Biran, the compute device of claim 1, wherein the network interface controller is further to determine a present power envelope of the compute device, wherein the present power envelope is indicative of an (Roberts teaches allocating FPGA resources (i.e. accelerators) based on operating conditions such as CPU bandwidth or power reserves; see column 9, lines 50-57, Roberts).  

With regards to claims 8, 15, and 23, Roberts teaches through Biran, the compute device further comprising a processor, and wherein the network interface controller is further to determine a present power usage of the processor, and wherein to assign the function to the local accelerator comprises to increase a power envelope of the local accelerator in response to a determination that the present power usage of the processor is less than a reference power threshold value (Roberts teaches allocating FPGA resources (i.e. accelerators) when an operating metric becomes less than a threshold; see column 10, lines 40-49, Roberts).

With regards to claim 30, Roberts teaches through Biran, the apparatus wherein the local accelerator comprises a field programmable gate array (FPGA) (see Figure 2 and column 2, lines 20-43 of Roberts for support for FPGA embodiments).

The obviousness motivation applied to independent claims 1, 9, 16, and 26, are applicable to their respective dependent claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456